Citation Nr: 0912296	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition. 

2.  Entitlement to service connection for a right hand 
condition. 

3.  Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970 and from January 25, 1991 to March 26, 1991, as well as 
additional periods of Active Duty for Training (ACDUTRA) and 
Active Duty for Special Work (ADSW). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims. 

In August 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  At this 
hearing, the Veteran indicated that service connection claim 
for the wrong foot was on appeal and that he wished to file a 
claim for service connection for a right foot condition.  The 
issue of service connection for a right foot condition is 
referred to the RO for appropriate action.

The issues of service connection for a right hand injury and 
service connection for kidney stones are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During his August 2008 hearing, prior to the promulgation of 
a decision in this appeal, the Veteran requested that his 
claim on appeal for a left foot condition be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.  The appellant 
withdrew his appeal for service connection for a left foot 
injury on the record at his August 2008 hearing, and hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding this claim.  Accordingly, 
the Board does not have jurisdiction to review this claim on 
appeal and it is dismissed.


ORDER

The claim for service connection for a left foot condition is 
dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has residuals of a 1969 in-
service right hand fracture.   The Veteran also contends that 
his recurrent kidney stones are a result of his ACDUTRA and 
active duty for special work (ADSW) in the 1990s.   The 
Veteran has reported that, following service, he has had 
kidney stones about once a year.  

In regard to his right hand claim, service treatment records 
verify that the Veteran fractured his right fifth metacarpal 
in December 1969.  VA treatment records indicate that, post-
service, he sought treatment in November 1998, when he 
complained of sharp shooting pain in his right ring finger 
for the past 6 months and reported that he had carpal tunnel 
surgery on the right wrist in 1988 or 1989.   He was referred 
to the orthopedic department for hand therapy, and in April 
1999, was given a hand splint, as well as information on 
degenerative joint disease.  In March 2003, the Veteran 
sought private treatment for right hand pain at the Cabot 
Medical Center; he was diagnosed with osteoarthritis and was 
noted to have decreased grip and strength.   Because there is 
evidence of an in-service right hand injury and of a current 
right hand disability, the Board finds that an examination is 
necessary to determine whether the Veteran's current right 
hand condition was caused by, or is the result of, the 
December 1969 fracture.   See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Although the Board notes that the Veteran failed to report to 
a scheduled VA examination in June 2007 regarding his right 
hand, he indicated at his hearing that this failure report 
was due to the fact that he had not received notice of such 
examination and stated that was willing to undergo a future 
examination if one was scheduled. 

In regard to his kidney stones claim, service treatment 
records indicate that the Veteran did not have kidney stones 
on any of his in-service periodic examinations through March 
1991.  On April 13, 1992, the Veteran underwent a cytoscopy 
for suspected bladder cancer and a urinalysis at that time 
revealed calcium oxalate crystals.  It is unclear whether the 
Veteran was on active duty or ACDUTRA at the time of the 
April 1992 cytoscopy.  A September 30, 1993, service 
treatment record indicates that the Veteran was diagnosed 
with a uretheral stone, and an October 1993 service treatment 
record indicates that the Veteran had been on ADSW when was 
seen in September 1993 for a uretheral stone.
  
On April 19, 1994, during a period of ADSW, the Veteran 
sought emergency care for right quarter pain and abdomen 
tenderness.  The doctor noted the Veteran's history of kidney 
stones and indicated that the Veteran was evaluated by the 
general medical panel, but did not provide a diagnosis.  
Additionally, on May 27, 1994, during a period of ADSW, the 
Veteran was admitted to the John L. McClellan Memorial 
Veteran's Hospital for right flank pain with radiation to the 
right groin.  The doctor noted a history of kidney stones and 
a cytoscopy was performed, the results of which were normal.  
A follow-up VA cytoscopy performed during ACDUTRA in August 
1994 also yielded normal results.  Finally, an April 1995 
examination noted that documentation was needed regarding the 
Veteran's kidney stones. 

Post-service, a September 2005 VA treatment record reveals 
that the Veteran underwent extracorporeal shock wave 
lithotripsy in June 2004 and February 2005 for renal stones.  

The Veteran underwent a VA examination in May 2007.  The 
examiner noted that the Veteran had undergone lithotripsy on 
three occasions, the most recent of which occurred in 2006, 
and had gone to the emergency within the past year due to 
pain secondary to kidney stones.  The examiner diagnosed him 
with recurrent kidney stones.  The examiner stated that the 
Veteran had been diagnosed with kidney stones during service 
and has had recurrent kidney stones about once a year since 
that time.  However, the Board notes that it is unclear as to 
whether the veteran was on ACDUTRA or ADSW on April 13, 1992.

Further attempts to verify the complete dates and types of 
the appellant's service should be made as the evidence of 
record indicates that the Veteran had additional periods of 
ACDUTRA and ADSW after his last verified period of service 
from January 1991 to March 1991.  The Board is particularly 
interested in verifying whether the Veteran was on ACDUTRA or 
ADSW on April 13, 1992.  Thereafter, an additional VA medical 
opinion should be obtained.

Any recent VA treatment records should also be obtained on 
remand, as well as any private treatment records pertaining 
to kidney stones, including records from emergency room 
treatment in 2006 or 2007, and for a right hand condition, 
including the 1988 or 1989 carpal tunnel surgery. 

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and/or any other 
indicated agency, and request 
verification of the complete dates and 
types of the Veteran's service, i.e., 
whether it was active duty, active duty 
for training, inactive duty training, or 
active duty for special work.  The Board 
is particularly interested in verifying 
whether the Veteran had active duty in 
April 1992.  

Complete copies of the Veteran's service 
personnel records should also be 
obtained.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
a right hand condition and kidney stones 
from the Little Rock and Fayetteville VA 
medical facilities dated from 1990 to 
1994 and from 2006 forward.

3.  Contact the Veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all private health care providers who 
have treated his right hand and/or 
kidney stones.  The Board is 
particularly interested in records from 
a 1988/1989 right carpal tunnel 
surgery, a 2006/2007 emergency room 
treatment for kidney stones, and any 
records from J. Samir Sulieman, M.D.  
Following the receipt of any necessary 
authorizations from the Veteran, 
attempt to obtain any medical records 
identified by the Veteran.  

4.  Once the foregoing development has 
been undertaken, schedule the Veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right hand 
condition found to be present, i.e., 
osteoarthritis, degenerative joint 
disease, etc.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current right 
hand condition had its onset during 
active service or is related to any in-
service disease or injury, specifically 
the December 1969 right fifth 
metacarpal shaft fracture.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

5.  The veteran should be scheduled for 
a VA genitourinary examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that the Veteran's kidney 
stone disability existed prior to 
service.  If the examiner concludes 
that a disability manifested by kidney 
stones existed prior to service, the 
examiner should indicate the likelihood 
that this disability worsened or was 
aggravated during service.  

If the examiner determined that a 
disability manifested by kidney stones 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  

In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
veteran's report of a continuity of 
symptoms since service.  

The rationale for all opinions 
expressed should be provided.

6.  Finally, readjudicate the appeal.  
If the claim remains denied, provide 
the Veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


